UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 22, 2015 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 000-5395533-0984450 (Commission File Number)(IRS Employer Identification No.) 1333 Keystone Way, Suite 101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 2 EXPLANATORY NOTE This Amended Form 8-K is being filed to correct a typographical error in the Form 8-K filed on May 27, 2015.In the reporting of the vote on Proposal 2, the number of votes against the ratification of the appointment of Sadler, Gibb & Associates, LLC as the Company’s independent registered public accounting firm for 2015, was erroneous shown as 108,8340 rather than 108,834. Item 5.07Submission of Matters to a Vote of Security Holders The Annual Meeting of Shareholders (the “Annual Meeting”) of the Company was held on May 22, 2015.At the Annual Meeting, the shareholders voted on the following proposals and cast their votes as described below. Proposal 1 The individuals listed below were elected to Company’s Board of Directors (the “Board”), to serve a one-year term or until their successors were elected. For AuthorityWithheld BrokerNon-Vote Werner Funk 0 Janice M. Quigley 0 George G. Chachas 0 Gary S. Maier 0 John M. Palumbo 0 Proposal 2 Proposal 2 was a management proposal to ratify the appointment of Sadler, Gibb & Associates, LLC as the Company’s independent registered public accounting firm for 2015, as described in the proxy materials. This proposal was approved. For Against Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OMNITEK ENGINEERING CORP. Date:June 2, 2015 /s/ Werner Funk By: Werner Funk Its:President and CEO Page 2 of 2
